UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ANTHONY RUCKER,
                                      Plaintiff,                    Case # 18-CV-6575-FPG
v.
                                                                    DECISION AND ORDER
DR. FLETCHER, et al.,
                                      Defendants.


                                       INTRODUCTION

       Pro se Plaintiff Anthony Rucker, a prisoner incarcerated at Greene Correctional Facility,

brings this civil rights action under 42 U.S.C. § 1983 alleging that Defendants denied him adequate

medical treatment during his pretrial confinement at the Monroe County Jail. Plaintiff filed his

original Complaint on August 10, 2018, ECF No. 1, and filed the operative Amended Complaint

on February 6, 2019, ECF No. 13.

       The Court screened both complaints pursuant to 28 U.S.C. §§ 1915(e) and 1915A. ECF

Nos. 6, 14. The Court dismissed several jail deputies as defendants but allowed the complaint to

proceed to service against the jail’s medical staff. However, the Court noted that there might be

an issue as to whether Plaintiff had exhausted his administrative remedies. ECF No. 15 at 5 n.1.

       On November 26, 2019, Defendants filed a motion to dismiss the Amended Complaint.

ECF No. 40. They argued both that Plaintiff failed to state a claim against them for deliberate

indifference to Plaintiff’s medical needs and that Plaintiff failed to exhaust his administrative

remedies. Because the Court agrees that Plaintiff failed to exhaust his administrative remedies, it

dismisses the Amended Complaint without reaching the question of whether Plaintiff adequately

stated a deliberate indifference claim against Defendants.




                                                   1
                                                    DISCUSSION

           Plaintiff alleges that Defendants denied him appropriate medical care in June of 2017, but

he did not file a grievance about this issue until July 23, 2018. See ECF No. 1-1 at 13; ECF No.

40-5 ¶ 14. The jail’s Grievance Coordinator returned the grievance to Plaintiff, explaining that it

was untimely and therefore would not be processed and could not be appealed. 1 ECF No. 40-5

¶¶ 12, 14-15. Because Plaintiff failed to timely file his grievance, the Court finds that he failed to

exhaust his administrative remedies.

           The Prison Litigation Reform Act (“PLRA”) requires an inmate to exhaust all available

administrative remedies before filing suit in federal court. 42 U.S.C. § 1997e(a); see also Ross v.

Blake, 136 S. Ct. 1850, 1856 (2016) (holding that exhaustion is “mandatory”). “The PLRA

exhaustion requirement ‘applies to all inmate suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege excessive force or some other

wrong.’” Espinal v. Goord, 558 F.3d 119, 124 (2d Cir. 2009) (quoting Porter v. Nussle, 534 U.S.

516, 532 (2002)).

           The PLRA requires “proper exhaustion” of administrative remedies. Woodford v. Ngo,

548 U.S. 81, 93 (2006). This means than an inmate must comply with the prison grievance

“system’s critical procedural rules,” id. at 95, including time limits. Hill v. Curcione, 657 F.3d

116, 124 (2d Cir. 2011). “Under New York regulations, an inmate at a local correctional

facility”—such as the Monroe County Jail— “must file a grievance within five days of the date of

the act or occurrence giving rise to the grievance.” Baez v. Rathbun, No. 16-CV-6552L, 2018

U.S. Dist. LEXIS 122614, at *4 (W.D.N.Y. July 23, 2018) (citing 9 N.Y.C.R.R. § 7032.4(d)); see

also Hill, 657 F.3d at 124 (describing New York’s grievance process for county jails). “The



1
    Plaintiff attached his grievance and the Grievance Coordinator’s response to his original complaint.

                                                            2
dismissal of grievances as ‘untimely’ constitutes failure to exhaust.” Lee v. O’Harer, No. 9:13-

CV-1022 (TJM/ATB), 2014 U.S. Dist. LEXIS 178868, at *16 n.6 (N.D.N.Y. May 28, 2014); see

also Woodford, 548 U.S. at 87, 95 (holding that the rejection of a grievance as untimely does not

constitute exhaustion).

       Here, Plaintiff contends that (1) he did not know he had to file a grievance because he never

received a copy of the Inmate Handbook setting forth the grievance procedures, and (2) he could

not timely file a grievance because he was in the hospital for over a month after the aggrieving

incident and was too weak to do so. ECF No. 1-1 at 7; ECF No. 13 at 13. Neither of these

circumstances excuse his failure to timely file the grievance.

       The PLRA’s mandatory exhaustion requirement “contains one significant qualifier: the

remedies must indeed be ‘available’ to the prisoner.” Ross, 136 S. Ct. at 1856. In Ross, the

Supreme Court identified “three kinds of circumstances in which an administrative remedy,

although officially on the books, is not capable of use to obtain relief”: (1) when the procedure

“operates as a simple dead end,” (2) when the procedure is so opaque as to be practically incapable

of use, and (3) when prison administrators thwart the use of the procedure “through machination,

misrepresentation, or intimidation.” Id. at 1859-60; accord Stewart v. Suffolk Cty. Sheriff’s Office,

792 F. App’x 136, 138 (2d Cir. 2020) (summary order). Aside from these circumstances, “the

PLRA’s text suggests no limits on an inmate’s obligation to exhaust — irrespective of any ‘special

circumstances.’” Id. at 1856; see also Williams v. Priatno, 829 F.3d 118, 123 (2d Cir. 2016).

       Plaintiff’s circumstances here do not fall under any of Ross’s three circumstances, and

courts have rejected them as excusing the failure to exhaust. See, e.g., Galberth v. Washington,

No. 14-CV-0691, 2017 U.S. Dist. LEXIS 120595, at *33 (S.D.N.Y. Jul, 31, 2017) (rejecting

plaintiff’s argument that he was unaware of grievance procedures because he had not been given



                                                 3
the handbook, where plaintiff “nowhere claim[ed] that the failure to provide him with the

handbook rendered the grievance procedures described therein incapable of use; that Plaintiff

sought and was unable to obtain a handbook for some reason; or that Plaintiff was deprived of the

handbook purposefully, as ‘through machination, misrepresentation, or intimidation’); Barksdale

v. Annucci, No. 9:15-CV-0560 (LEK/DJS), 2016 U.S. Dist. LEXIS 103331, at *11 (N.D.N.Y. Aug.

3, 2016) (holding that “Plaintiff’s claim that he was unable to file a grievance while hospitalized”

did not constitute a circumstance excusing exhaustion under Ross and “in no way account[ed] for

his delay in filing the grievance after his release from the hospital”); Henry v. Liberty, No. 9:15-

CV-1108 (MAD/DEP), 2016 U.S. Dist. LEXIS 94558, at *16 (N.D.N.Y. July 18, 2016)

(suggesting that plaintiff’s hospitalization and subsequent placement un SHU for the entirety of

the grievance filing period would not excuse exhaustion under Ross).

       The Court recognizes that “failure to exhaust is an affirmative defense under the

PLRA, . . . that inmates are not required to specially plead or demonstrate exhaustion in their

complaints[,]” and that a complaint may only be dismissed under Rule 12(b)(6) where the

affirmative defense of failure to exhaust appears on its face. Jones v. Bock, 549 U.S. 199, 215-16

(2007); see also Garvin v. Rivera, No. 13-cv-7054 (RJS), 2015 U.S. Dist. LEXIS 24616, at *11

(S.D.N.Y. Feb. 28, 2015) (denying motion to dismiss where it was clear from the face of the

complaint that plaintiff had failed to exhaust, but it was not clear whether administrative remedies

were available to plaintiff); Jones v. Sposato, No. CV 16-5121 (JFB) (GRB), 2017 U.S. Dist.

LEXIS 135439, at *16 (E.D.N.Y. Aug. 22, 2017) (holding that the mere absence of allegations

that remedies were not available did not enable the court to infer that remedies were, in fact,

available).




                                                 4
       In Sposato, the plaintiff made allegations similar to those here: he claimed that he could

not timely file his grievance because he was in the hospital, but he failed to explain why he could

not file a grievance once returning to prison. Id. at 15-16. The court therefore held that it could

not determine from the face of the complaint whether grievance procedures were available to

plaintiff after he returned from the hospital. Id.

       Here, in contrast, the face of the complaint demonstrates that grievance procedures were

available to Plaintiff. He attached to his complaint the grievance that he ultimately did file, albeit

approximately 10 months after his hospitalization. ECF No. 1-1 at 13.

       While an inmate need not allege exhaustion in his complaint, Bock, 549 U.S. 199 at 216,

here, plaintiff affirmatively did so by explaining that he did not timely file a grievance because he

did not know he had to and because he was too sick and weak. ECF No. 1-1 at 7. Plaintiff’s

Amended Complaint repeated the same explanation. ECF No. 13 at 13. So did his response to

Defendants’ motion to dismiss, which specifically raised the exhaustion issue. See ECF No. 25 at

2, 9, 24-27 (admitting that he did not file a grievance until a year later and explaining that he “did

use his administrative remedies once he found out how, why, and when” to do so; explaining that

he did not file a grievance while he was “dying” and that he was “never given the knowledge”

about filing a grievance; claiming that he would have filed a grievance immediately after leaving

the hospital if he had known he had to). Despite his repeated, detailed, and consistent allegations

explaining why he failed to timely file a grievance, Plaintiff has not made any allegations

suggesting that the grievance procedures were unavailable to him for any of the reasons set forth

in Ross. Thus, the Court concludes that it may resolve this issue on a motion to dismiss and grants

Defendants’ motion.




                                                     5
                                     CONCLUSION

       For the reasons stated above, Defendants’ Motion to Dismiss (ECF No. 40) is GRANTED

and Plaintiff’s complaint is DISMISSED WITH PREJUDICE.      The Clerk of Court is directed to

enter judgment and close the case.

       IT IS SO ORDERED.
Dated: April 7, 2020
       Rochester, New York
                                         ______________________________________
                                         HON. FRANK P. GERACI, JR.
                                         Chief Judge
                                         United States District Court




                                            6
